DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
	In response to the amendment filed on 11/30/2021, amended claims 10 and 17-18 are acknowledged. Claims 1-22 remain pending. The following new and reiterated grounds of rejection are set forth:

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 5-8, and 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doyle, II (US Patent No. 7,128,024 B2) (cited by Applicant), further in view of Buranakarl et al. (“Estimation of Body Weight and Body Surface Area in Swamp Buffaloes using Visual Image Analysis”, Journal of Buffalo Science, 1.1 (2012): pp. 13-20).

Regarding claim 1, Doyle, II discloses a system for determining the body surface area (BSA) of an animal, comprising: 

a plurality of measurement sensors (60, 62) mounted to said measurement frame and disposed in pairs of sensors for measuring corresponding distances between opposite sides of an animal to be measured (see Figures 2A-3B and col. 7, lines 40-52, col. 10, lines 34-55, col. 12, line 61-col. 13, line 5); 
a computer processor (80) for receiving and storing measurement data taken by the measurement sensors, said computer processor including at least one algorithm for estimating body parameters of an animal considering a plurality of measurements taken by the measurement sensors (see col. 13, lines 19-58); 
an output associated with the body parameters, said output including a user interface that displays information including the measurement data and a calculated body parameter (see col. 13, lines 47-58); and 
wherein said measurement data includes a plurality of measurements taken along corresponding planes that are converted to the body parameter of the animal (see Figure 3A and 5 and col. 10, lines 48-55, col. 11, lines 39-53, and col. 13, lines 19-58).
Doyle, II describes determining distances between opposite sides of an animal to provide an approximate 3-dimensional geometric measurement of the skeletal size of the animal but does not specifically teach the estimated body parameters include a body surface area. However, Buranakarl et al. teaches a computer processor including at least one algorithm for estimating body surface area of an animal considering a plurality of measurements taken by the measurement sensors (see Table 4 and p. 14, col. 2, lines 11-18, p. 16, col. 1, lines 2-12, and p. 17, col. 1, line 8-p. 17, col. 2, line 16), wherein said measurement data includes a plurality of measurements taken along 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Doyle, II to include estimated body parameters that include a body surface area, as disclosed in Buranakarl et al., because body surface area, in contrast to body weight, has long been known to be beneficial in calculating doses of medication especially in large animals as well as in scientific research in which body functions are compared for different sizes of the animals (see Buranakarl et al.: p. 19, lines 21-26).
Regarding claim 5, Doyle, II discloses said corresponding planes are vertically oriented and a measured length of an animal is horizontally oriented (see Figure 3A, 4B, and 5 and col. 10, lines 48-55).
Regarding claim 6, Doyle, II discloses said corresponding planes are oriented substantially perpendicular to a measured length of an animal (see Figure 3A, 4B, and 5 and col. 10, lines 48-55).
Regarding claim 7, Doyle, II discloses said at least one algorithm includes mathematical calculations using said measurement data (see col. 13, lines 19-58).
Regarding claim 8, Doyle, II discloses a method of determining the body surface area (BSA) of an animal, comprising: 
providing a measurement frame (36); 
mounting a plurality of measurement sensors (60, 62) in said measurement frame and disposed in pairs of sensors for measuring corresponding distances between 
providing a computer processor (80) for receiving and storing measurement data taken by the measurement sensors, said computer processor including at least one algorithm for estimating body parameters of an animal considering a plurality of measurements taken by the measurement sensors (see col. 13, lines 19-58); 
taking and recording a plurality of measurements of the animal as the animal passes the measurement frame, said measurements being taken along a selected plane (see Figure 3A, 4B, and 5 and col. 10, lines 48-55); 
processing the measurements by the computer processor (see col. 13, lines 19-58); 
generating an output indicating the body parameters of the animal, said output including a user interface that displays information including measurements taken and a calculated body parameter (see col. 13, lines 47-58); and 
wherein said measurement data includes a plurality of measurements taken along corresponding planes that are converted to the body parameters of the animal (see Figure 3A and 5 and col. 10, lines 48-55, col. 11, lines 39-53, and col. 13, lines 19-58).
Doyle, II describes determining distances between opposite sides of an animal to provide an approximate 3-dimensional geometric measurement of the skeletal size of the animal but does not specifically teach the estimated body parameters include a body surface area. However, Buranakarl et al. teaches a computer processor including at least one algorithm for estimating body surface area of an animal considering a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Doyle, II to include estimated body parameters that include a body surface area, as disclosed in Buranakarl et al., because body surface area, in contrast to body weight, has long been known to be beneficial in calculating doses of medication especially in large animals as well as in scientific research in which body functions are compared for different sizes of the animals (see Buranakarl et al.: p. 19, lines 21-26).
Regarding claim 12, Doyle, II discloses said corresponding planes are vertically oriented and a measured length of an animal is horizontally oriented (see Figure 3A, 4B, and 5 and col. 10, lines 48-55).
Regarding claim 13, Doyle, II discloses said corresponding planes are oriented substantially perpendicular to a measured length of an animal (see Figure 3A, 4B, and 5 and col. 10, lines 48-55).
Regarding claim 14, Doyle, II discloses said at least one algorithm includes mathematical calculations using said measurement data (see col. 13, lines 19-58).
Regarding claim 15, Doyle, II discloses a system for determining a health status of an animal based on a measured body surface area (BSA) of the animal, comprising:
a measurement frame (36); 

a computer processor (80) for receiving and storing measurement data taken by the measurement sensors, said computer processor including at least one algorithm for estimating body parameters of an animal considering a plurality of measurements taken by the measurement sensors (see col. 13, lines 19-58); 
an output associated with the estimated BSA, said output including a user interface that displays information including the measurements taken and a calculated body parameter, wherein said measurement data includes a plurality of measurements taken along corresponding planes that are converted to the calculated body parameters of the animal (see Figure 3A and 5 and col. 10, lines 48-55, col. 11, lines 39-53, and col. 13, lines 19-58); 
predetermined animal health criteria stored in said computer processor to correlate the calculated body parameters to a health status of the animal (see col. 13, line 19-col. 14, line 26 and col. 14, line 64-col. 15, line 24); and 
wherein said computer processor automatically assigns a health status to the animal considering the predetermined animal health criteria and an associated calculated body parameters (see col. 13, line 19-col. 14, line 26 and col. 14, line 64-col. 15, line 24).
Doyle, II describes determining distances between opposite sides of an animal to provide an approximate 3-dimensional geometric measurement of the skeletal size of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Doyle, II to include estimated body parameters that include a body surface area, as disclosed in Buranakarl et al., because body surface area, in contrast to body weight, has long been known to be beneficial in calculating doses of medication especially in large animals as well as in scientific research in which body functions are compared for different sizes of the animals (see Buranakarl et al.: p. 19, lines 21-26).
Regarding claim 16, Doyle, II discloses a method for determining a health status of an animal based on a measured body surface area (BSA) of the animal, comprising: 
providing a measurement frame (36); 
mounting a plurality of sensors (60, 62) to said measurement frame and disposed in pairs of sensors for measuring corresponding distances between opposite sides of an animal to be measured (see Figures 2A-3B and col. 7, lines 40-52, col. 10, lines 34-55, col. 12, line 61-col. 13, line 5); 

generating an output associated with the estimated BSA, said output including a user interface that displays information including the measurements and a calculated body parameter, wherein said measurement data includes a plurality of measurements taken along corresponding planes that are converted to the calculated body parameters of the animal (see Figure 3A and 5 and col. 10, lines 48-55, col. 11, lines 39-53, and col. 13, lines 19-58); 
providing predetermined animal health criteria stored in said computer processor to correlate the calculated body parameters to a health status of the animal (see col. 13, line 19-col. 14, line 26 and col. 14, line 64-col. 15, line 24); and 
automatically assigning, by said computer processor, a health status to the animal considering the predetermined animal health criteria and an associated calculated body parameters (see col. 13, line 19-col. 14, line 26 and col. 14, line 64-col. 15, line 24).
Doyle, II describes determining distances between opposite sides of an animal to provide an approximate 3-dimensional geometric measurement of the skeletal size of the animal but does not specifically teach the estimated body parameters include a body surface area. However, Buranakarl et al. teaches a computer processor including at least one algorithm for estimating body surface area of an animal considering a plurality of measurements taken by the measurement sensors (see Table 4 and p. 14, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Doyle, II to include estimated body parameters that include a body surface area, as disclosed in Buranakarl et al., because body surface area, in contrast to body weight, has long been known to be beneficial in calculating doses of medication especially in large animals as well as in scientific research in which body functions are compared for different sizes of the animals (see Buranakarl et al.: p. 19, lines 21-26).
Regarding claim 17, Doyle, II discloses a system for determining a health status of an animal based on a measured body surface area (BSA) of the animal, comprising: 
a plurality of measurement sensors (60, 62) for measuring corresponding distances between opposite sides of an animal to be measured (see Figures 2A-3B and col. 7, lines 40-52, col. 10, lines 34-55, col. 12, line 61-col. 13, line 5); 
a computer processor (80) for receiving and storing measurement data taken by the measurement sensors, said computer processor including at least one algorithm for estimating the body parameters of an animal considering a plurality of measurements taken by the measurement sensors (see col. 13, lines 19-58); 
a first output associated with the body parameters, said first output including a user interface that displays information including the measurements and a calculated body parameter, wherein said measurement data includes a plurality of measurements 
wherein a database of said computer processor includes recorded data including objective criteria defining various health states of a selected animal species (see col. 13, line 19-col. 14, line 26 and col. 14, line 64-col. 15, line 24); 
a second output generated by said computer processor that describes a health status of an animal including a calculated body parameter (see col. 13, line 19-col. 14, line 26 and col. 14, line 64-col. 15, line 24); and 
Doyle, II describes determining distances between opposite sides of an animal to provide an approximate 3-dimensional geometric measurement of the skeletal size of the animal but does not specifically teach the estimated body parameters include a body surface area. However, Buranakarl et al. teaches a computer processor including at least one algorithm for estimating body surface area of an animal considering a plurality of measurements taken by the measurement sensors (see Table 4 and p. 14, col. 2, lines 11-18, p. 16, col. 1, lines 2-12, and p. 17, col. 1, line 8-p. 17, col. 2, line 16), wherein said measurement data includes a plurality of measurements taken along corresponding planes that are converted to the BSA of the animal (see p. 16, col. 1, lines 2-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Doyle, II to include estimated body parameters that include a body surface area, as disclosed in Buranakarl et al., because body surface area, in contrast to body weight, has long been known to be 
Regarding claim 18, Doyle, II discloses a method for determining a health status of an animal based on a measured body surface area (BSA) of the animal, comprising: 
providing a plurality of measurement sensors (60, 62) for measuring corresponding distances between opposite sides of an animal to be measured (see Figures 2A-3B and col. 7, lines 40-52, col. 10, lines 34-55, col. 12, line 61-col. 13, line 5); 
providing a computer processor (80) for receiving and storing measurement data taken by the measurement sensors, said computer processor including at least one algorithm for estimating body parameters of an animal considering a plurality of measurements taken by the measurement sensors (see col. 13, lines 19-58); 
generating a first output associated with the body parameters, said first output including a user interface that displays information including the measurements and a calculated body parameters, wherein said measurement data includes a plurality of measurements taken along corresponding planes that are converted to the body parameters of the animal (see Figure 3A and 5 and col. 10, lines 48-55, col. 11, lines 39-53, and col. 13, lines 19-58); 
providing objective criteria defining various health states of a selected animal species and recording such criteria in a database of said computer processor (see col. 13, line 19-col. 14, line 26 and col. 14, line 64-col. 15, line 24); 

automatically generating, by said computer processor, a second output that describes the corresponding health status (see col. 13, line 19-col. 14, line 26 and col. 14, line 64-col. 15, line 24).
Doyle, II describes determining distances between opposite sides of an animal to provide an approximate 3-dimensional geometric measurement of the skeletal size of the animal but does not specifically teach the estimated body parameters include a body surface area. However, Buranakarl et al. teaches a computer processor including at least one algorithm for estimating body surface area of an animal considering a plurality of measurements taken by the measurement sensors (see Table 4 and p. 14, col. 2, lines 11-18, p. 16, col. 1, lines 2-12, and p. 17, col. 1, line 8-p. 17, col. 2, line 16), wherein said measurement data includes a plurality of measurements taken along corresponding planes that are converted to the BSA of the animal (see p. 16, col. 1, lines 2-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Doyle, II to include estimated body parameters that include a body surface area, as disclosed in Buranakarl et al., because body surface area, in contrast to body weight, has long been known to be beneficial in calculating doses of medication especially in large animals as well as in .

Claims 2-4 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doyle, II and Buranakarl et al., further in view of O’Connell (US Patent No. 10,412,935 B2) (previously cited).

Regarding claims 2-3 and 9-10, it is noted Doyle, II does not specifically teach said measurement frame includes a pair of horizontally spaced posts and said plurality of measurement sensors are mounted to said posts and vertically spaced from one another, wherein said plurality of measurement sensors are mounted in opposing pairs to said posts/measurement frame, each sensor of a corresponding pair being configured to measure a distance to account for sideways or transverse movement of the animal as it passes through said measurement frame. However, O’Connell teaches said measurement frame includes a pair of horizontally spaced posts (22, 24) and said plurality of measurement sensors (30) are mounted to said posts and vertically spaced from one another, wherein said plurality of measurement sensors are mounted in opposing pairs to said posts, each sensor of a corresponding pair being configured to measure a distance to account for sideways or transverse movement of the animal as it passes through said measurement frame (see Figure 1 and col. 4, line 51-col. 5, lines 22). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of Doyle, II to include said measurement frame includes a pair of horizontally spaced posts and said 
Regarding claims 4 and 11, it is noted Doyle, II does not specifically teach said plurality of measurement sensors includes at least one of a pulse coherent radar (PCR) sensor device or an infrared (IR) sensor device. However, O’Connell teaches said plurality of measurement sensors includes at least one of a pulse coherent radar (PCR) sensor device or an infrared (IR) sensor device (see col. 5, lines 1-4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of Doyle, II to include said plurality of measurement sensors includes at least one of a pulse coherent radar (PCR) sensor device or an infrared (IR) sensor device, as disclosed in O’Connell, because one skilled in the art would readily recognize the infrared sensors of O’Connell to be an obvious variant of the ultrasound distance sensors described by Doyle, II. The combination of Doyle, II in view of O’Connell merely involves the substitution of one component with another, and the substitution would yield predictable results to one of ordinary skill in the art.

Claims 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doyle, II and Buranakarl et al., further in view of Kriesel et al. (US Patent No. 7,399,220 B2) (cited by Applicant).

Regarding claim 19, Doyle, II discloses a non-transitory computer-readable medium containing computer executable instructions, wherein, when executed by a computer processor (80), the instructions cause the computer processor to execute a method for determining the body surface area (BSA) of an animal, the computer-readable instructions comprising: 
instructions to receive and store data corresponding to measurement data obtained from a plurality of measurement sensors (60, 62) that measure distances between opposite sides of an animal, the measurements being at locations on the animal that are longitudinally spaced along a length of the animal, and wherein said measurements are taken along corresponding planes where the sensors are located (see Figures 2A-3B and 5 and col. 7, lines 40-52, col. 10, lines 34-55, col. 11, lines 39-53, col. 12, line 61-col. 13, line 5, and col. 13, lines 19-58); 
instructions to execute at least one algorithm that provides an estimate of the body parameters, wherein input variables to the algorithm at least include the plurality of measurements (see col. 13, lines 19-58); and 
instructions to generate an output from the executed algorithm including a user interface that provides an estimate of a body parameter of at least one animal that has been measured (see Figure 3A, 4B, and 5 and col. 10, lines 48-55 and col. 13, lines 47-58).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer-readable instructions of Doyle, II to include estimated body parameters that include a body surface area, as disclosed in Buranakarl et al., because body surface area, in contrast to body weight, has long been known to be beneficial in calculating doses of medication especially in large animals as well as in scientific research in which body functions are compared for different sizes of the animals (see Buranakarl et al.: p. 19, lines 21-26).
It is noted Doyle, II does not specifically teach instructions to obtain a plurality of circumferential measurements around the animal, wherein said circumferential measurements are taken along corresponding planes where the sensors are located, wherein input variables to the algorithm at least include the plurality of circumferential measurements. However, Kriesel et al. teaches instructions to obtain a plurality of circumferential measurements around the animal, wherein said circumferential 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer-readable instructions of Doyle, II to include instructions to obtain a plurality of circumferential measurements around the animal, wherein said circumferential measurements are taken along corresponding planes where the sensors are located, wherein input variables to the algorithm at least include the plurality of circumferential measurements, as disclosed in Kriesel et al., so as to provide a very accurate estimate of muscle and fat content of the animal (see Kriesel et al.: col. 88, lines 1-7).
Regarding claim 20, Doyle, II teaches said corresponding planes are oriented substantially perpendicular to a horizontal axis defined by a direction of travel of the animal being measured (see Figure 3A, 4B, and 5 and col. 10, lines 48-55). Kriesel et al. also teaches said corresponding planes are oriented substantially perpendicular to a horizontal axis defined by a direction of travel of the animal being measured (see Figures 2-28, 4-32, and 4-35).
Regarding claim 21, Doyle, II teaches said corresponding planes are oriented substantially orthogonal to a direction of travel of the animal as the animal passes through a measurement area where the measurement sensors take measurements (see Figure 3A, 4B, and 5 and col. 10, lines 48-55). Kriesel et al. also teaches said corresponding planes are oriented substantially orthogonal to a direction of travel of the 
Regarding claim 22, Doyle, II teaches instructions to generate an output, including a user interface, that considers the estimated BSA to subsequently determine and display on said user interface, a health status of the animal (see Figure 3A, 4B, and 5 and col. 10, lines 48-55, col. 13, line 19-col. 14, line 26, and col. 14, line 64-col. 15, line 24).

Response to Arguments
Applicant’s arguments, see Remarks, pp. 9-10, filed 11/30/2021, with respect to the rejection(s) of claim(s) 1, 5-18, and 12-18 under 35 U.S.C 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Buranakarl et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340. The examiner can normally be reached M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN B HENSON/Primary Examiner, Art Unit 3791